Exhibit 10.16

POWERSECURE INTERNATIONAL, INC.

Summary Sheet of Compensation of Non-Employee Directors

As of January 1, 2013

 

Cash Retainer:    $3,000 per month Board Chairman Fees:    $15,000 per year
Committee Chairman Fees:    $7,500 per year Meeting Fees:    $1,500 per meeting
of a Committee of the Board, provided that only one meeting fee is payable per
day, regardless of how many meetings are held on that day Restricted Stock
Grants:    For continuing directors, on an annual basis on the date of each
Annual Meeting of Stockholders, $50,000 in fair market value (based upon the
closing sale price of the Common Stock as reported on its principal stock
trading exchange or market on the date of grant) of restricted shares of Common
Stock, vesting in four equal quarterly installments commencing three months
after the date of grant